Landlord failed to “complete” service of the notice of petitions and petitions by filing proof of service (RPAPL 735 [2] [b]) at least five days prior to the date the petitions were noticed to be heard (see RPAPL 733 [1]). A summary proceeding is a special proceeding “governed entirely by statute . . . and it is well established that there must be strict compliance with the statutory requirements to give the court jurisdiction” (Berkeley Assoc. Co. v Di Nolfi, 122 AD2d 703, 705 [1986], lv dismissed 69 NY2d 804 [1987]; MSG Pomp Corp. v Doe, 185 AD2d 798 [1992]). Thus, the court should have granted respondents’ motions to dismiss the petitions. Concur—Mazzarelli, J.P., Andrias, Williams, Buckley and Acosta, JJ. [See 15 Misc 3d 138(A), 2007 NY Slip Op 50925(U).]